                  Case 19-60216-lkg    Doc 47    Filed 11/05/19   Page 1 of 1




              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                          In Proceedings
                                                                                Under Chapter 7
Chelsea Lynne Potter
                                                                                BK 19−60216−lkg
             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−5123


             ORDER ALLOWING RULE 2004(a) EXAMINATION

     This matter is before the Court pursuant to a Motion Requesting Examination of a non−debtor
(document #25). It appearing that Bankruptcy Rule 2004(a) unequivocally grants any party in
interest the right to conduct such an examination;
    IT IS ORDERED that the movant(s) may conduct such an examination in accordance with
Rules 2004 and 9016 of the Federal Rules of Bankruptcy Procedure.

ENTERED: November 5, 2019                                /s/ Laura K. Grandy
                                                         UNITED STATES BANKRUPTCY JUDGE
